UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6123




In Re:       MICHAEL A. HARRIS,

                                                            Petitioner.




                   On Petition for Writ of Mandamus.
                        (No. 5:05-cv-00092-FPS)


Submitted:    April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael A. Harris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael A. Harris petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.    He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the magistrate judge filed on March 9, 2007, a

recommendation that the § 2241 petition be denied.    Accordingly,

because significant action has recently occurred in this case, we

deny the mandamus petition.   We grant Harris’ motion to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 - 2 -